Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 line 6 cites “anda blocking layer” a space between two words “and” and “a” is required.
Claim 1 lines 8-9 cites “a first layer and a second layer” should be changed to –the first layer and the second layer--
Claim 18 line 19 cites “a second layer” should be changed to –the second layer--
Appropriate correction is required.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record. 
The prior art of record, specifically Kwon et al. (US 2005/0219436) disclose a shield layer 532 between a passivation layer 513 and a substrate 511, see Fig 4.
Lee et al. (US 2018/0190944) teach a shield 56a between two passivation layers 14a, 14b blocking light a transmission area TA, see ¶48 and Fig 2.
Kong et al. (US 2019/0165065) disclose the light-shielding layer 122 absorbs or reflects light input from outside or light generated from the first pixel area and thus can block light, see ¶54, Fig 7.
Regarding claim 1, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a display device” including claimed limitations “a first display area including a first pixel area on the substrate; a second display area including a second pixel area and a transparent area adjacent to each other on the substrate; anda blocking layer disposed in the second pixel area of the second display area, and disposed between a first layer and a second layer of the substrate in a side view, wherein the blocking layer including a metal blocks light.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Regarding claim 18, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a display device” including claimed limitations “a blocking layer disposed between the first layer and a second layer, wherein a first display area and a second display area are defined on the substrate; a plurality of first pixel areas is defined on the substrate in the first display area, a plurality of second pixel areas is defined on the substrate in the second display area, a transparent area adjacent to the plurality of second pixel areas is defined on the substrate in the second display area, wherein the blocking layer overlaps the plurality of second pixel areas, does not overlap the transparent area, and blocks light.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The issues above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 14, 2022